Title: To Thomas Jefferson from Daniel Clark, 20 July 1801
From: Clark, Daniel
To: Jefferson, Thomas


               
                  Sir
                  New Orleans 20 July 1801
               
               I received a few Weeks since a Case containing the Indian Busts concerning which I had the pleasure of hearing from you last Year, and have waited some time in hope of having an Opportunity of sending it direct to Alexandria as a Port convenient to your place of residence, but being disappointed in my expectations I have shipped the Case on board the Brig Sophia Capt. Tibbett for Philadelphia who will deliver it to his Owner Mr Daniel Wm Coxe to wait your orders respecting it. I have taken the Liberty of adding to the Curiosities forwarded by Mr Brown two Castings in Plaister of a small Indian Image found some Years since in an Indian Mount in the district of Opelousas on the West of the Mississippi in this Province; the original from which they are moulded is in the possession of the Bishop of Luisiana and is made of a coarse grey Marble which must have been a work of difficulty to the Indians with such tools as they may be supposed to have possessed before the arrival of Europeans in America. On account of the want of Skill in the person by whom the Casting is made, the Characteristic marks do not appear as plain as in the original. It has evidently served as the Bowl of a Pipe in former days, and round the edge of the Bowl is a projecting rim intended for a rattle Snake coiled up. I shall endeavor to procure this trifle of the Bishop and if I obtain it will forward it to you, thinking it may be acceptable on account of its rarity. In the last Letter I had the honor of receiving from you you mentioned that your Pacan Trees at Monticello tho planted in 1780 had not hitherto born fruit, this must be owing to their being planted in too elevated or too dry a Soil as they bear in this Country in ten or twelve Years, and the trees in their natural State are I believe always found in the River Bottoms and in places occasionally overflowed at the annual rise of the Rivers. I have taken the Liberty of mentioning this Circumstance that you may try the Experiment on some young Trees I send herewith put up in a Case as well as a few Orange Trees which I hope will get safe to hand.
               I have the Honor to remain with respect Sir Your most obedient & most humble Servt.
               
                  
                     Daniel Clark
                  
               
            